MEMORANDUM **
Jorge Marquez-Cruz and Amada Jimenez-Rodriguez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s denial of their applications for cancellation of removal. We deny in part and dismiss in part the petition for review.
Pursuant to 8 U.S.C. § 1252, we have jurisdiction to review petitioners’ constitutional challenge to the BIA’s streamlining regulations, however, this contention is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003).
We lack jurisdiction to evaluate whether streamlining was appropriate in this case because the IJ denied relief based, in part, on petitioners’ failure to demonstrate “ex*566ceptional and extremely unusual” hardship. See id. at 854.
The Clerk is directed to stay the mandate pending the resolution of Desta v. Ashcroft, 03-70477, and further order of this Court.
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.